Title: To Thomas Jefferson from Daniel Brent, 7 August 1804
From: Brent, Daniel
To: Jefferson, Thomas


               
                  Sir,
                  Dept of State, Augt 7. 1804.
               
               The Marshal of this District left in my hands a few days ago, in the absence of Mr Wagner, the enclosed list of persons, as suitable Characters for Justices of the peace in Washington County; and he informed me at the same time that it was your wish, a Commission should be made out, & forwarded to you, for the persons recommended by him. I take the liberty therefore, the Chief Clerk being still absent, to forward a Blank Commission to you herewith, as well as the Marshal’s memorandum. I have the Honor to be, with the highest Respect, Sir,
               Your Mo: Obedt & very Hble servt.
               
                  
                     Danl Brent.
                  
               

            